Citation Nr: 1128576	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  09-26 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a back disorder.  

3.  Whether new and material evidence has been received to reopen a claim of service connection for a right kidney disorder.   


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel
INTRODUCTION

The Veteran had active duty service from July 1950 to September 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board notes that the RO adjudicated the claim for service connection for a right shoulder disorder as a petition to reopen a prior rating decision in August 1981.  See July 2009 Statement of the Case.  However, the August 1981 rating decision denied a claim for nonservice-connected pension and did not adjudicate the claim for service connection for a right shoulder disorder.  Therefore, the Board has recharacterized the issue as entitlement to service connection for a right shoulder disorder.  

The Board further observes that the Veteran was scheduled for a hearing before the Board at the RO in April 2011.  However, he failed to appear for the proceeding, and therefore, the Board will proceed as though the hearing request has been withdrawn. 38 C.F.R. § 20.702(d).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  An unappealed July 1985 rating decision denied service connection for a back disorder.

3.  The evidence received since the July 1985 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a back disorder.

4.  An unappealed February 1976 rating decision denied service connection for a right kidney disorder.

5.  The evidence received since the February 1976 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a right kidney disorder.


CONCLUSIONS OF LAW

1.  The July 1985 rating decision, which denied the claim for service connection for a back disorder, is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302 (2010).

2.  The evidence received subsequent to the July 1985 rating decision is new and material, and the claim for service connection for a back disorder is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The February 1976 rating decision, which denied the claim for service connection for a right kidney disorder, is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302 (2010).

4.  The evidence received subsequent to the February 1976 rating decision is new and material, and the claim for service connection for a right kidney disorder is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With respect to the issues of whether new and material evidence has been submitted to reopen the claim for service connection for a back disorder and a right kidney disorder, the RO had a duty to notify the Veteran what information or evidence was needed in order reopen his claims.  The law specifically provided that nothing in amended section 5103A, pertaining to the duty to assist claimants, shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured. 38 U.S.C.A. § 5103A(f).  In the decision below, the Board has reopened the Veteran's claims for service connection for a back disorder and a right kidney disorder, and therefore, regardless of whether the requirements have been met in this case, no harm or prejudice to the appellant has resulted.  Therefore, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication. Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.



Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claims in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and the phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim. Shade v. Shinseki, 24 Vet. App. 110 (2010).


A.  Back Disorder

The Board notes that the Veteran's claim for service connection for a back disorder was previously considered and denied in a July 1985 rating decision.  The RO had noted that the evidence indicated that he had a back sprain in service that was acute and transitory with no residuals found at the time of his discharge examination.  It was also noted that he had since been diagnosed with arthritis of the lumbar spine, but the disorder had not been shown to be related to the Veteran's back sprain in service.  The Veteran was notified of that decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In November 2007, the Veteran essentially requested that his claim for service connection for a back disorder be reopened.  The February 2009 rating decision currently on appeal reopened the claim and adjudicated the issue on a de novo basis. As will be explained below, the Board believes that the RO's adjudication regarding reopening the Veteran's claim for service connection is ultimately correct.  However, regardless of what the RO has done in cases such as this, "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find." Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  Although this claim does not involve a prior final denial by the Board but rather by the RO, the United States Court of Veterans Appeals (Court) has held that the same statutory reopening requirements apply to prior final RO decisions. Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  Therefore, the Board is required by statute to review whether new and material evidence has been submitted to reopen the claim.  

The evidence associated with the claims file subsequent to the July 1985 rating decision includes VA medical records and private medical records, as well as the Veteran's own assertions.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the July 1985 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for a back disorder.  This evidence is certainly new, in that it was not previously of record.  With regard to whether the evidence is material, the Board notes VA treatment records dated in March 1987 indicate that the Veteran had low back pain secondary to an injury and compression fractures.  Although it is unclear as to which injury the physician was referring, such a statement does suggest that the Veteran developed a current disorder as a result of a prior injury.  As previously noted, that there was an injury in service.  Thus, the additional evidence relates to an unestablished fact and raises a reasonable possibility of substantiating the claim, as it would trigger VA's duty to provide an examination in adjudicating a non-final claim. Shade v. Shinseki, 24 Vet. App. 110 (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a back disorder.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


B.  Right Kidney Disorder

The Board notes that the Veteran's claim for service connection for a right kidney disorder was previously considered and denied in a February 1976 rating decision.  The RO noted that the Veteran had been in a motor vehicle accident in service and sustained a right kidney contusion.  However, following hospitalization, he was considered cured, and his discharge examination revealed no residual disability.  The medical evidence did not reveal any diagnosis after service.  The Veteran was notified of that decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In November 2007, the Veteran essentially requested that his claim for service connection for a right kidney disorder be reopened.  The February 2009 rating decision currently on appeal reopened the claim and adjudicated the issue on a de novo basis.  As will be explained below, the Board believes that the RO's adjudication regarding reopening the Veteran's claim for service connection is ultimately correct.  However, regardless of what the RO has done in cases such as this, "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find." Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  Although this claim does not involve a prior final denial by the Board but rather by the RO, the United States Court of Veterans Appeals (Court) has held that the same statutory reopening requirements apply to prior final RO decisions. Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  Therefore, the Board is required by statute to review whether new and material evidence has been submitted to reopen the claim.  

The evidence associated with the claims file subsequent to the February 1976 rating decision includes VA medical records and private medical records, as well as the Veteran's own assertions.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the February 1976 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for a right kidney disorder.  This evidence is certainly new, in that it was not previously of record.  With regard to whether the evidence is material, the Board notes VA treatment records dated in May 1986 indicate that the Veteran sought treatment with complaints of increased pain upon urination.  He also had increased frequency, urgency, hesitation, dribbling, and dysuria, and a decreased stream.  In addition, it was noted that he had a right kidney injury during a motor vehicle accident in June 9154 with subsequent kidney infections.  The assessment was a possible kidney stone, but prostatitis and a urinary tract infection had to be ruled out.  Thus, the additional evidence provides evidence of post-service complaints, as well as evidence that he had kidney infections subsequent to the accident in service.  Such evidence relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a right kidney disorder.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a back disorder is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a right kidney disorder is reopened, and to this extent only, the appeal is granted.


REMAND

As discussed above, the law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In this case, the Veteran has not been afforded a VA examination in connection with his claims for service connection for a back disorder and right kidney disorder.  As previously noted, the Veteran did have a back strain in service, and he sustained a contusion to his right kidney during a motor vehicle accident in service.  Moreover, the evidence documents post-service complaints regarding his back and kidney.

The United States Court of Appeals for Veterans Claims (Court) has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  Therefore, the Board finds that a VA examination and medical opinion are necessary for determining the nature and etiology of any back disorder and right kidney disorder that may be present.

The Board also notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection for a right shoulder disorder.  The Veteran has claimed that he injured his right shoulder during service.  The Board does acknowledge that the Veteran is competent to report his experience and symptoms in service.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A veteran can attest to factual matters of which he or she had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Veteran has also been shown to have a current right shoulder disorder.  However, there is no medical opinion addressing whether such a disorder may be related to service.  Therefore, the Board finds that a VA examination and medical opinion are necessary for determining the nature and etiology of any right shoulder disorder that may be present.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any back and right shoulder disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including x-rays.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran did have a back strain in service.  Although there is no documentation of record, the Veteran also claims that he injured his right shoulder in service.  He is competent to attest to factual matters of which he had first-hand knowledge.

There is also evidence indicating that the Veteran injured his back and other joints during post-service accidents.

The examiner should identify all current back and right shoulder disorders.  For each current diagnosis identified, the examiner should state whether it is at least as likely as not that the current disorder is causally or etiologically related to the Veteran's military service, including his symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The Veteran should be afforded VA examinations to determine the nature and etiology of any right kidney disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including x-rays.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran was treated for a right kidney contusion following a motor vehicle accident in service.  

The examiner should identify all current right kidney disorders.  For each current diagnosis identified, the examiner should state whether it is at least as likely as not that the current disorder is causally or etiologically related to the Veteran's military service, including his injury and symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions, the RO should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

4. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


